This case originated in justice court, was regularly appealed to the county court at law of Jefferson county, and is before us by appeal by Steinberg  Co. from a judgment, upon a jury's verdict, in the sum of $179.39, against appellant and its surety and in favor of appellee, L. Jameson.
Appellant assigns error that the court erred in permitting appellee to amend his pleading in county court at law by stating his cause of action orally, and that the verdict of the jury was without support in the evidence, and against the great weight and preponderance of the evidence. These conclusions are overruled. As the case originated in justice court, the parties had the right to plead orally. The verdict of the jury followed literally appellee's testimony.
Affirmed.